Exhibit 10.1 December 26th, 2014 Arthur C. Piculell Jr. and Marvin S. Hausman, CEO Entia Biosciences Inc. hereby extend Exhibit A attached hereto and made a part hereof as if fully set out herein. 1. This agreement will be extended for one year from the above date with the interest rate of 8% from the original date of note August 13, 2013. 2. In addition thereto Arthur C. Piculell Jr. will also receive a 5 year warrant for 50,000 shares with an exercise price of 50 cents.This warrant shall have a cashless exchange provision. 3. All other terms shall remain the same as set forth in Exhibit A. /s/ Marvin S. HausmanDated:January 10, 2015 Marvin S. Hausman, CEO Entia Biosciences Inc. /s/ Arthur C. Piculell Jr.Dated:January 10, 2015 Arthur C. Piculell Jr.
